Title: From Thomas Jefferson to the County Lieutenants of York and Certain Other Counties, 29 May 1781
From: Jefferson, Thomas
To: County Lieutenants


        
          Sir
          Charlottesville May 29th 1781
        
        Information having been given me that a considerable number of Men have deserted from the French Army and Navy in America which the Commanding Officers are very urgent to have apprehended, I must desire you to give orders at the several Ferries in your County, that all Foreigners offering to cross at them and having the Appearance of Soldiers or Seamen be examined with great Strictness and if there be good Reason to believe them to be Deserters that they then be delivered to such Persons as you shall appoint to guard them till you can have an Opportunity by Militia or otherwise to send them with a State of the Circumstances of Suspicion to the Headquarters of Major General the Marquis La Fayette. I am with much respect Sir Your most Obd. Servt.,
        
          Th: Jefferson
        
       